Exhibit 10.46

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

RECITALS

This Settlement Agreement and Mutual Release (“Agreement”) is made by and
between Richard Smith (“Employee”) and Maxwell Technologies, Inc. (“the
Company”), collectively referred to as the (“Parties”):

WHEREAS, Employee was formerly employed by the Company as the Company’s
Executive Vice President of Strategic Business Development;

WHEREAS, Employee will retire his position at the Company effective January 1,
2006 (“Retirement Date”);

WHEREAS, the Parties represent that no party has pending against any other
party, either collectively or individually, any private right of action, claim,
grievance, charge or action in or with any court or administrative agency; and

WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands between
them as defined herein, including any and all claims arising or in any way
related to Employee’s employment with, or separation from, the Company provided
such claims arise from events occurring prior to the Effective Date of this
Agreement.

NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:

COVENANTS

1. Consideration.

(a) Cash Severance: The Company agrees to pay Employee a total amount of
eighteen (18) months of pay at Employee’s original annual rate of pay of Two
Hundred Six Thousand Dollars ($206,000.00), less payroll tax deductions, to be
paid as follows:

(i) the first payment covering six (6) months of pay shall be made on July 15,
2006;

(ii) the remaining payments covering twelve (12) months of pay shall be paid
thereafter in biweekly installments; and



--------------------------------------------------------------------------------

(iii) the Company will issue to Employee an Internal Revenue Service Form W-2
with respect to the above-referenced amounts.

(b) Stock: The Company shall continue to vest all stock options granted to
Employee (the “Options”) as follows:

(i) the Options shall continue to vest until December 31, 2006 in accordance
with their terms;

(ii) on December 31, 2006, the stock options to purchase 3,500 shares of Common
Stock that are scheduled to vest on May 19, 2007 shall fully accelerate; and

(iii) the Company will amend the Restricted Stock Award (the “Award”) of 20,000
shares of Common Stock (the “Restricted Shares”) granted to Employee on June 22,
2005 under to the Company’s 2005 Omnibus Equity Incentive Plan, such that the
Restricted Stock shall not be forfeited immediately upon Employee’s retirement,
but rather shall continue to vest in accordance with the original terms of the
Award for an additional eighteen (18) months following the Retirement Date. The
Restricted Stock Award of 7,500 shares of Common Stock granted to Employee on
November 20, 2005 shall terminate as of the Retirement Date in accordance with
its terms and the 7,500 shares of Common Stock shall thereon be forfeited.

(c) Accrued Compensation: Employee will receive payment for all accrued
vacation, expense reimbursements and any other benefits due to Employee through
the Retirement Date in accordance with the Company’s employee benefit plans,
policies and arrangements;

(d) Benefits: The Company shall reimburse Employee for COBRA premiums paid by
Employee directly to the carrier for health care coverage for Employee and his
eligible dependents for eighteen (18) months following the Retirement Date.
Employee’s participation in all other benefits and incidents of employment will
cease on the Retirement Date. Employee ceased accruing employee benefits,
including, but not limited to, vacation time and paid time off, as of the
Retirement Date.

(e) Transitional Services: Employee agrees to assist the Company at the request
of the CEO by providing transitional services for sixty (60) days following his
Retirement Date.

2. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of any
confidentiality agreement between Employee and the Company. Employee shall
return all of the Company’s property and confidential and proprietary
information in his possession, including but not limited to any documents,
whether written or electronic and all emails, to the Company on the Effective
Date of this Agreement. To the extent any such information or documents reside
on Employee’s computer(s), Employee shall delete such from his computer.

3. Payment of Salary. Employee acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Employee once the above noted payments and benefits are
received.

 

-2-



--------------------------------------------------------------------------------

4. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company. Employee and the Company, on behalf of themselves, and their
respective heirs, family members, executors, officers, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corporations, and assigns, hereby fully and forever
release each other and their respective heirs, family members, executors,
officers, directors, employees, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations, and
assigns, from, and agree not to sue concerning, any claim, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that any of them may possess arising from any
omissions, acts or facts that have occurred up until and including the Effective
Date of this Agreement including, without limitation,

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c) any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, Older Workers Benefit Protection Act; and the
California Fair Employment and Housing Act;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

(h) any and all claims for attorneys’ fees and costs.

 

-3-



--------------------------------------------------------------------------------

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.

Employee acknowledges and agrees that any breach of any provision of this
Agreement shall constitute a material breach of this Agreement, shall
immediately terminate all settlement payments, extended vesting periods and all
other benefits provided under this Agreement, and shall entitle the Company
immediately to recover the settlement benefits provided to Employee under this
Agreement.

5. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under the ADEA after the Effective
Date of this Agreement. Employee acknowledges that the consideration given for
this waiver and release Agreement is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that:

(a) he should consult with an attorney prior to executing this Agreement;

(b) he has up to twenty-one (21) days within which to consider this Agreement
from date of receipt, or the offer expires;

(c) he has seven (7) days following his execution of this Agreement to revoke
the Agreement; and

(d) this Agreement shall not be effective until the revocation period has
expired.

(e) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law.

6. Civil Code Section 1542. The Parties represent that they are not aware of any
claim by either of them other than the claims that are released by this
Agreement. Employee and the Company acknowledge that they have had the
opportunity to seek the advice of legal counsel and are familiar with the
provisions of California Civil Code Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

-4-



--------------------------------------------------------------------------------

Employee and the Company, being aware of said code section, agree to expressly
waive any rights each may have thereunder, as well as under any other statute or
common law principles of similar effect.

7. Application for Employment. Other than as contemplated herein or as mutually
agreed in writing between the Parties, Employee understands and agrees that, as
a condition of this Agreement, he shall not be entitled to any employment with
the Company, its subsidiaries, or any successor, and he hereby waives any right,
or alleged right, of employment or re-employment with the Company. Employee
further agrees that he will not apply for employment with the Company, its
subsidiaries or related companies, or any successor, now or in the future.

8. No Cooperation. Each Party agrees it will not act in any manner that might
damage the other party. The Parties agree that they have not and will not
counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the other party and/or any officer,
director, employee, agent, representative, shareholder or attorney of the
Company, unless under a subpoena or other court order to do so. The Parties
further agree both to immediately notify the other party upon receipt of any
court order, subpoena, or any legal discovery device that seeks or might require
the disclosure or production of the existence or terms of this Agreement, and to
furnish, within three (3) business days of its receipt, a copy of such subpoena
or legal discovery device to the other party.

9. Non-Disparagement. Each party agrees to refrain from any defamation, libel or
slander of the other, or tortious interference with the contracts and
relationships of the other. All inquiries by potential future employers of
Employee will be directed to Human Resources. Upon inquiry, the Company shall
only state the following: Employee’s last position and dates of employment.

10. Non-Solicitation and Non-Compete. Employee agrees that for a period of
eighteen (18) months immediately following his Retirement Date (the “Restricted
Period”), Employee shall not either directly or indirectly solicit, induce,
recruit or encourage any of the Company’s employees to leave their employment,
or take away such employees, or attempt to solicit, induce, recruit, encourage,
take away or hire employees of the Company, either for himself or any other
person or entity. During the Restricted Period, Employee will not, whether for
Employee’s own account or for the account of any other person, firm, corporation
or other business organization, intentionally interfere with any person who is
or during the period of Employee’s engagement by the Company was a partner,
supplier, customer or client of the Company or its affiliates. Employee further
agrees that during the Restricted Period Employee shall not directly or
knowingly engage in any activity that would directly or indirectly compete with
the business interests of the Company or its affiliates, including but not
limited to employment, consulting, speaking, interviewing or presenting
materials relevant to the Company’s businesses in the past or in the future.

11. No Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of disputed claims. No action
taken by the Parties hereto, or either of them, either previously or in
connection with this Agreement shall be deemed or construed to be:

(a) an admission of the truth or falsity of any claims heretofore made or

 

-5-



--------------------------------------------------------------------------------

(b) an acknowledgment or admission by either party of any fault or liability
whatsoever to the other party or to any third party.

12. No Knowledge of Wrongdoing. Employee represents that he has no knowledge of
any wrongdoing involving improper or false claims against a federal or state
governmental agency, or any other wrongdoing that involves Employee or other
present or former Company employees.

13. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

14. Indemnification. Employee agrees to indemnify and hold harmless the Company
from and against any and all loss, costs, damages or expenses, including,
without limitation, attorneys’ fees or expenses incurred by the Company arising
out of the breach of this Agreement by Employee, or from any false
representation made herein by Employee, or from any action or proceeding which
may be commenced, prosecuted or threatened by Employee or for Employee’s
benefit, upon Employee’s initiative, or with Employee’s aid or approval,
contrary to the provisions of this Agreement. Employee further agrees that in
any such action or proceeding, this Agreement may be pled by the Company as a
complete defense, or may be asserted by way of counterclaim or cross- claim.

15. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to Employee under the
terms of this Agreement. Employee agrees and understands that he is responsible
for payment, if any, of local, state and/or federal taxes on the sums paid
hereunder by the Company and any penalties or assessments thereon. Employee
further agrees to indemnify and hold the Company harmless from any claims,
demands, deficiencies, penalties, assessments, executions, judgments, or
recoveries by any government agency against the Company for any amounts claimed
due on account of Employee’s failure to pay federal or state taxes or damages
sustained by the Company by reason of any such claims, including reasonable
attorneys’ fees.

16. Arbitration. The Parties agree that any and all disputes arising out of, or
relating to, the terms of this Agreement, their interpretation, and any of the
matters herein released, shall be subject to binding arbitration in San Diego
County before the American Arbitration Association under its National Rules for
the Resolution of Employment Disputes. The Parties agree that the prevailing
party in any arbitration shall be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. The Parties agree that
the prevailing party in any arbitration shall be awarded its reasonable
attorneys’ fees and costs. The Parties hereby agree to waive their right to have
any dispute between them resolved in a court of law by a judge or jury. This
section will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Employee’s obligations under
this Agreement and the agreements incorporated herein by reference.

17. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms

 

-6-



--------------------------------------------------------------------------------

and conditions of this Agreement. Each Party warrants and represents that there
are no liens or claims of lien or assignments in law or equity or otherwise of
or against any of the claims or causes of action released herein.

18. No Representations. Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

19. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision so long
as the remaining provisions remain intelligible and continue to reflect the
original intent of the Parties.

20. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, with the exception of any confidentiality agreement signed by
Employee.

21. No Waiver. The failure of any party to insist upon the performance of any of
the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

22. No Oral Modification. Any modification or amendment of this Agreement, or
additional obligation assumed by either party in connection with this Agreement,
shall be effective only if placed in writing and signed by both Parties or by
authorized representatives of each party. No provision of this Agreement can be
changed, altered, modified, or waived except by an executed writing by the
Parties.

23. Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and it shall be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
California, without regard to conflict of law principles. To the extent that
either party seeks injunctive relief in any court having jurisdiction for any
claim relating to the alleged misuse or misappropriation of trade secrets or
confidential or proprietary information, each party hereby consents to personal
and exclusive jurisdiction and venue in the state and federal courts of the
State of California.

24. Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.

 

-7-



--------------------------------------------------------------------------------

25. Effective Date; Termination. This Agreement is effective after it has been
signed by both parties and after eight (8) days have passed since Employee has
signed the Agreement (the “Effective Date”), unless revoked by Employee within
seven (7) days after the date the Agreement was signed by Employee. This
Agreement and the benefits provided herein shall immediately terminate upon
breach of the Agreement by Employee.

26. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

27. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

(a) They have read this Agreement;

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c) They understand the terms and consequences of this Agreement and of the
releases it contains;

(d) They are fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    Maxwell Technologies, Inc. Dated: 12/29, 2005     By   /s/ Richard Balanson
        Richard Balanson, CEO    

Richard Smith

Dated: December 29, 2005

   

/s/ Richard Smith

     

Richard Smith

 

-8-